—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered October 28, 1999, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the admissibility of the identification testimony are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Hunte, 276 AD2d 717; People v Wimbush, 210 AD2d 517; People v Livieri, 171 AD2d 815).
*589Under the circumstances, the trial court providently exercised its discretion in refusing to allow the defendant to file an untimely notice of alibi (see, People v Wade, 277 AD2d 475; People v Caputo, 175 AD2d 290). Friedmann, J. P., Goldstein, Feuerstein and Crane, JJ., concur.